                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK

CINDY JOCELYN,on behalfofherself
and others similarly situated,                           Case No.: 2:18-cv-00427-ADS-SIL

               Plaintiff,                                NOTICE OF DISMISSAL
                                                         PURSUANTTOFRCPL ED
                       -against-                         4l(a)(l)(A)(i)    IN C~EIRK'S OFFICE
                                                                     U.S. 015,RICT COURT E.D.N.Y.
BC GOURMET USA, INC.,

               Defendant.
                                                                     *        OCT 2 1 2019    *
                                                                      LONG ISLAND Ot=FICE


PLEASE TAKE NOTICE that the claims of Plaintiff, CINDY JOCELYN, are hereby dismissed

with prejudice, in their entirety, as against Defendant, BC GOURMET USA, INC., pursuant to

Federal Rule of Civil Procedure 4l(a)(l)(A)(i).



Dated: October 1, 2019
       New York, New York

                                                  Lee Litigation Group, PLLC
                                                  148 W. 24th Street, Eighth Floor
                                                  New York, NY 10011
                                                  Phone: (212) 465-1188

                                                        ls/C.K. Lee
                                                  C.K. Lee, Esq. (CL 4086)

Case closed.
SO _p1lµERED: .        /7.
  /s/ Arthur D., Spatt
                                                                          j

U.S.D.J.                                                          Date
